Citation Nr: 0732692	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  06-32 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

Entitlement to service connection for psychoneurosis.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1944 to November 1944.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2007.  The Board found that new and 
material evidence had been received to reopen the veteran's 
claim for service connection for psychoneurosis.  The Board 
then remanded the case for further development and a de novo 
review of the record.  

Following the requested development and review, the Appeals 
Management Center in Washington, D.C. denied the veteran's 
claim of entitlement to service connection for 
psychoneurosis.  Thereafter, the case was returned to the 
Board for further appellate action.


FINDING OF FACT

The veteran's psychoneurosis was first manifested during 
active duty.


CONCLUSION OF LAW

The veteran's generalized anxiety disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for psychoneurosis.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

After reviewing the record, the Board is of the opinion that 
VA has met that duty.  Accordingly, the Board will proceed to 
the merits of the appeal.  

II.  Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A review of the evidence, such as the report of a July 2007 
VA psychiatric examination, discloses that the veteran 
currently has psychoneurosis, diagnosed as generalized 
anxiety disorder.  The veteran's service medical records also 
show that he was treated for anxiety.  Consequently, the 
question of a nexus between the two diagnoses is the critical 
element in determining service connection.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2003).  VA bears the 
burden of proof to rebut the presumption.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  
CUE is a formidable evidentiary burden, higher than a 
preponderance of the evidence or a clear and convincing 
burden of proof.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is standard so onerous that the result of the 
evidentiary analysis is undebatable.  Cotant v. West, 17 Vet. 
App. 116, 131 (2003).

In this case, the report of the veteran's April 1944 service 
entrance examination is negative for any complaints or 
clinical findings of psychiatric disability of any kind.  

Such disability was not manifested until August 1944, when 
the veteran was admitted to the hospital, after causing a 
disturbance at a show.  He reported tightness in his chest 
and difficulty breathing and noted a long history of 
irritability and difficulty controlling his temper.  He 
acknowledged that he had been overly dependent on his mother 
and that since the age of 6, he had experienced obsessive 
thoughts of impending death.  

Following a work-up and two months of observation, the 
veteran was found to have anxiety neurosis.  Therefore, he 
was referred to a Board of Medical Survey which determined 
that the veteran's anxiety neurosis had existed prior to 
service and had not been aggravated in service.  
Consequently, the veteran was given a medical discharge from 
service.  

Following a psychiatric examination in September 1946, VA 
found that the veteran had a psychoneurosis, mixed type and 
essentially confirmed the inservice history and findings that 
such disability had been present prior to service.  

Despite those reports, the evidence strongly suggests that 
the conclusions of the Medical Board and of the VA examiner 
were based primarily on history recounted by the veteran.  
However, such history, without more, cannot be used to rebut 
the presumption that the veteran was in sound physical 
condition at the time he entered service.  See Gahman v. 
West, 13 Vet. App. 148, 150 -151 (1999).  Indeed, a recorded 
history provided by a lay witness does not constitute 
competent medical evidence of a chronic preservice condition, 
even though the appellant's account of his preservice 
illnesses was recorded by medical examiners.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Even signed statements 
of veterans, which are against their own interest and relate 
to the origin, or incurrence of any disease or injury made in 
service, are of no force and effect if other data do not 
establish the fact. § 3.304(b)(3).  

Other than the veteran's assertions, there is no basis in the 
record to determine whether he ever experienced psychiatric 
disability prior to service.  In fact, in July and August 
1947, two health care providers, E. L., M.D., and Dr. E. M., 
who treated the veteran prior to service, stated that they 
did not treat him for a neurosis or other nervous disorder.  
Rather, Dr. L. reported that he had first treated the veteran 
for complaints regarding his nerves and an inability to sleep 
in June 1946.  

The reports from Dr. L. and Dr. M. were not available to the 
Medical Board or to the VA examiner at the time of their 
evaluations but provide a significant medical counterweight 
to the conclusion that the veteran's psychiatric disability 
had its onset prior to service.  

In fact, more recent evidence tends to confirm the finding 
that the veteran psychoneurosis, now primarily diagnosed as 
generalized anxiety disorder, did not exist prior to service.  
For example, in January 2006, the veteran's sister reported 
that her memories of the veteran were always good but that 
when he came home from service he would get bad headaches.  

Moreover, in January and July 2007, W. G. F., Ph.D., and T. 
J. M. suggested that the veteran's psychoneurosis was the 
result of the veteran's traumatic experiences in service.  

Therefore, in July 2007, the veteran was again examined by VA 
to determine the nature and etiology of any psychiatric 
disability found to be present.  The examiner confirmed the 
presence of generalized anxiety disorder.  Although she 
reviewed the veteran's claims file and concluded that the 
veteran's generalized anxiety disorder had been aggravated by 
service, she did not report any manifestations of psychiatric 
disability prior to service.  In fact, she reported that the 
veteran came down with psychological problems in the 
military.  

Indeed, a review of the entire record casts doubt on the 
conclusion that the veteran's psychiatric problems existed 
prior to service.  Thus, it cannot be said that there is 
clear and unmistakable evidence of preexisting psychiatric 
disability.  Accordingly, the Board presumes that the veteran 
was in sound psychiatric condition at the time he entered 
service.  

In that light, the evidence shows that first manifestations 
of psychiatric disability were recorded in service.  The 
evidence further shows that such disability has been present 
since that time.  Therefore, the veteran now meets the 
criteria for service connection.

At the very least, there is an approximate balance of 
evidence both for and against the claim that his psychiatric 
disability had its onset in service.  Under such 
circumstances, all reasonable doubt is resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  
Accordingly, service connection for a psychoneurosis, 
primarily diagnosed as generalized anxiety disorder, is 
warranted on a direct basis. 


ORDER

Service connection for psychoneurosis, primarily diagnosed as 
generalized anxiety disorder, is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


